Title: To James Madison from Joseph Jones, 14 August 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Charlotte[s]ville 14th. Augt. 1794
We have long expected you and was apprehensive something disastrous had happened to prevent your coming up. I am sorry for poor Antoine’s situation wch. certainly demands your attention and is a satisfactory apology for your declining to leave home untill he is apparently free from danger. I delivered the pamphlets to Mr. Jefferson who was a few days past very well and to whom I shall communicate what you desire respecting the delay of your visit. It is my intention to set out on Monday or Tuesday and will endeavour to take a view of Merrys land. I have yet come to no determination but am to have some conversation with Mr. Charles Carter respecting some land in this neighbourhood to day as he wrote me he should be at Court. Had it been convenient for you to have made your visit when proposed it wod. have been a gratification to me who have been rather lonesome and obliged to have recourse to the reviews and some other pamphlets for amusement and passing away leisure hours. My health has been much restored. Yr. friend & Servt
Jos: Jones
